Citation Nr: 1707086	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  09-42 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hip disability, included as secondary to service-connected right foot and right ankle disabilities. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office in Roanoke, Virginia. 

In December 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran raised the issue of entitlement to service connection for a spinal disability in a November 2014 letter, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).  This issue was referred to the AOJ in the Board's December 2014 decision but has not been addressed.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed bilateral hip disability had its onset during active duty service, manifested within one year of separation from service, or is otherwise etiologically related to service.  

2. The evidence does not demonstrate that the Veteran's currently diagnosed bilateral hip disability is caused by or aggravated by his service-connected right foot and right ankle disabilities.  





CONCLUSION OF LAW

The criteria are not met to establish service connection for a bilateral hip disability on a direct or secondary basis.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Id.   




II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that the notice requirements have been satisfied by a July 2008 letter which informed the Veteran of what evidence was required to substantiate his claims, of his and VA's respective duties in obtaining evidence, of the reasons for prior denials, and of the criteria for assignment of an effective date and disability rating in the event of an award of service connection.

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  In addition, the Veteran was provided several VA Examinations.  The medical evidence developed as a whole is adequate, well-reasoned, and has fully informed the Board.

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable. He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b). 

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In this case, the Veteran was diagnosed with mild degenerative arthritis of the hips and arthritis is considered a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies with respect to the claim. 

In addition, the Board notes that where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Service connection is also permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability. 38 C.F.R. § 3.310 (a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Analysis

The Veteran contends that his bilateral hip disability should be service-connected as secondary to his service-connected right foot and right ankle disabilities.   See June 2009 Notice of Disagreement.  He maintains that following the in-service incident (his foot was run over by a truck) which injured his right foot and right ankle he began to experience pain bilaterally in his hips that has continued to the present day.  He states that he attempted to treat the pain using alcohol and drugs for many years before seeking medical treatment. He now manages his hip disability by wearing back support, a TENS unit, and taking pain medications.  See July 2009 Statement from Veteran.  

The Veteran's service medical records establish that he was deemed fit for military service.  While in service, there is no record of complaint, treatment, or diagnosis of a hip disability.  Upon separation in 1971, his lower extremities, spine, and musculoskeletal system were assessed as normal.  See Veteran's STRs.  Moreover, he affirmatively reported on his separation examination that: (1) since his last physical his condition had not changed; (2) his condition was good; and (3) he had reviewed his medical records.  

Post-service, the Veteran was provided a VA examination in 1995 which primarily focused on his right foot and right ankle disabilities.  However, at that examination, the Veteran reported that he had recently noticed that his right hip was starting to hurt.  He stated that he experienced pain after prolonged standing or walking that also involved his right hip.  The examiner noted that a November 1994 X-ray showed that his right hip was normal.  See April 1995 VA Examination. 

A 2001 private chiropractic report showed the Veteran complained of low back pain, sore hips, right leg pain, sore feet, sore elbows, headaches, and fatigue.  An X-ray analysis resulted in a diagnosis of lumbar subluxation and low back pain.  See Private Chiropractic Exam. 

A VA Radiology report indicated that the Veteran had progressive lower back pain that was radiating to his bilateral hips.  See December 2004 VA Radiology Report.

The Veteran was afforded another VA examination for his joints in July 2008.  While the examination was again focused on his right foot and right ankle, the examiner noted that the Veteran insisted on having his hips examined because he believed that he injured his hip in service as well.  He reported that he had pain in bilaterally in his hips registering 8/10.  He reported instability or giving way of his hips, fatigability, and lack of endurance.  He also stated that he lost time from work due to his hip joints.  Upon physical examination, the examiner found his right and left hip were normal actively, passively, and after fatiguing; however, the Veteran did experience pain.  X-rays of both hips were normal.  See July 2008 VA Examination.   

VA Medical Treatment Center medical reports show that the Veteran consistently reported sharp, throbbing pain bilaterally in his hips that worsened when in the cold, standing, or walking.  He was diagnosed with mild degenerative arthritis and decreased range of motion with radiographic evidence of minimal sclerosis of the right mid SI joint in his right hip.  His hip was essentially normal with radiographic evidence of minimal sclerosis in his left SI joint suggestive of mild sacroiliitis. He was prescribed pain medication and provided a TENS unit to help with the pain.  See VA Treatment Records.  

The Veteran was provided a VA examination specifically for his hips and thighs in March 2014.  He reported that he had pain in the early 1970s immediately post-service, including pain in his right hip, but self-medicated through illicit drug use and did not seek formal treatment for his pain until the 1990s.  He stated that damp, cold weather makes his hip pain flare up.  During the physical examination, the examiner found that the Veteran's flexion was normal in both hips but he experienced pain at 90 degrees and that his extension was also normal in both hips, but painful as well.  The examiner noted that the Veteran's low back condition might contribute to the painful motion of his hips. She also observed that the Veteran had additional range of motion limitations following repetitive-use testing and localized tenderness or pain to palpation in both hips.  X-ray testing revealed traumatic arthritis in the right hip.  The examiner diagnosed the Veteran with degenerative arthritis in the right hip and mild bilateral sacroiliitis (low back condition).  She opined that the Veteran's hip condition was less likely than not incurred in or caused by military service, nor was it aggravated beyond its natural progression by his service-connected disability.  She reasoned that there was no documentation of a hip injury in service and that there was a chronological gap of about 40 years between the service-connected foot injury and the right hip condition with no evidence to connect the conditions.  She went on to state that degenerative joint disease is most frequently due to the aging process.  She pointed out that bilateral hip pain can also be caused by a low back condition such as the diagnosed sacroiliitis.  See March 2014 VA Examination. 

In December 2015, a VA Addendum Opinion was received regarding the etiology of the Veteran's low back and bilateral hip pain. The examiner noted that the Veteran said he did not report pain to his low back and hips until the early 1990s because he was using alcohol to numb the pain from service until that time.  However, the examiner also found that the Veteran was able to complain of foot pain immediately following service and of right shoulder pain in the early 90s, prior to complaints of low back and hip pain.  He asserted that that this negated the Veteran's assertion that he had been in continuous pain since service; rather that it showed that the Veteran's low back and hip pain had a later onset.  The examiner also stated that the Veteran's X-rays showed minimal degenerative joint disease in his bilateral hips.  He noted that the 2001 private chiropractic report described lumbar subluxation, scoliosis and low back pain, which would have been recorded by physicians if it had occurred at the time of the Veteran's in-service injury.  Additionally, the examiner noted that there was a long time delay between the Veteran's in-service injury and his initial complaints of back and hip pain.  Therefore, he determined that it was less likely than not that the Veteran's back and hip pain was related to the in-service occurrence.  See December 2015 VA Addendum Opinion.  

An additional VA Addendum Opinion was provided by the same examiner who provided the December 2015 addendum.  The examiner reviewed X-rays of the Veteran's service-connected foot and ankle and his non-service connected hips.  He noted that the hip X-rays were fairly symmetrical though the right was a little more pronounced in regard to arthritis.  The examiner also commented that the ankle, on x-ray, appeared to him and the radiologist as near normal and the foot showed minor degenerative changes along the dorsum of the foot in the mid foot area, with a very early tiny plantar calcaneal spur.  He opined that the Veteran's hip complaint was in no way caused by the service-connected foot and ankle and was less likely than not aggravated by the service-connected foot and ankle due to the in-service incident.  See January 2016 VA Addendum Opinion.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for a bilateral hip disability, either on a direct or secondary basis. 

As an initial matter, the Board finds that the Veteran has a current diagnosis of a bilateral hip disability.  The medical evidence demonstrates that he has experienced recurrent hip pain since the early 1990s and has been most recently diagnosed with minimal degenerative joint diseases in his bilateral hips in December 2015, thereby satisfying the first requirement of direct service connection.  See December 2015 VA Examination.  

The second requirement of direct service connection is an in-service incident or occurrence.  As previously noted, the Veteran's STRs are silent for complaint, treatment, or diagnosis of bilateral hip pain while in service.  See Veteran's STRs.  Thus, there does not appear to have been an in-service incident or occurrence affecting his bilateral hips.  In addition, the weight of the evidence is against there being a nexus (or connection) to service.  See VA examinations and opinions.  

As arthritis is classified as a chronic disease, the Veteran is afforded additional avenues by which to satisfy the in-service and nexus requirements for service connection.  If a chronic disease such as arthritis manifests itself to a degree of ten percent or more after the date of separation, it is presumed to have been incurred during service, thereby satisfying the in-service requirement.   In the case at hand, this presumption does not apply as the Veteran's arthritis did not manifest itself to a degree of ten percent or more one year by 1972.  In fact, the Veteran did not complain of bilateral hip pain until 1995, twenty-four years after separation.  See April 1995 VA Examination. 

Both the in-service and nexus requirements of service connection may be satisfied if the Veteran can demonstrate continuity of symptomatology.  However, in the Veteran's case, the evidence does not rise to equipoise in showing that 1) a bilateral hip disability was "noted" in service, 2) there was post-service continuity of symptomatology (the Veteran did not complain of low back symptoms/hip until 1995), or 3) there is probative evidence that provides a link between the current disability and the Veteran's post-service symptomatology.  Therefore, continuity of symptomatology does not apply and the in-service and nexus requirements of service connection are not satisfied.  The Veteran does not meet the requirements for service connection for his bilateral hip disability on a direct basis.

In order for the Veteran to be service connected on a secondary basis, the Board must find that his current disability is caused by or aggravated by a service-connected disability.  

Although the Veteran is competent to report observable symptoms, including the pain his experiences and the accompanying physical limitations, he has not demonstrated the requisite specialized knowledge or training to provide an etiological opinion regarding his bilateral hip disability or its relationship to other service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Medical evidence is needed to demonstrate whether the Veteran's current bilateral hip disability is related to any of his other service-connected disabilities, as it is a medical question not susceptible to lay observation.

The Veteran received several medical examinations regarding his disability.  While all of these examinations and accompanying opinions are competent and credible, the most probative opinion regarding whether his current bilateral hip disability was caused by or aggravated by a service-connected disability to include his right foot and right ankle conditions was provided in the December 2015 Addendum Opinion and the accompanying January 2016 Addendum Opinion.  The examiner reviewed the Veteran's file and all previous radiographic imaging.  He provided a fully articulated and reasoned opinion, taking into consideration the Veteran's lay statements in concert with the medical evidence, and determined that it was less likely than not that the Veteran's bilateral hip disability was caused by or aggravated by any of his service-connected disabilities.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Rather, the preponderance of the evidence weighs against a finding in favor of the Veteran's service connection claim for bilateral hip disability, included as secondary to service-connected right foot and right ankle disabilities.  Thus, the claim must be denied.  
 

ORDER

Entitlement to service connection for bilateral hip disability, included as secondary to service-connected right foot and right ankle disabilities, is denied. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


